UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1647


In Re:   VICTOR PERKINS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:92-hc-00654-BR)


Submitted:   July 22, 2010                  Decided:   July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Victor Perkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Victor       Perkins   petitions        for    a   writ     of    mandamus,

alleging the district court has unduly delayed acting on his May

3, 2010 motion to vacate and dismiss the civil commitment.                             He

seeks an order from this court directing the district court to

act.   Our review of the district court’s docket reveals that the

district court denied the motion on May 24, 2010.                         Accordingly,

because the district court has recently decided Perkins’ motion,

we   deny   the    mandamus    petition       as    moot.       We     grant   leave   to

proceed     in    forma    pauperis.    We         dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       PETITION DENIED




                                          2